Case: 15-10670    Date Filed: 09/27/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-10670
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket Nos. 1:11-cv-00727-WS-B,
                            1:08-cr-00256-WS-B-2


TASHA MICHELLE BLACKBURN,

                                                          Petitioner - Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                          Respondent - Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                               (September 27, 2016)

Before HULL, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Tasha Blackburn, proceeding pro se, appeals the district court’s denial of her

28 U.S.C. § 2255 motion to vacate, set aside, or correct her sentence, which she
                Case: 15-10670      Date Filed: 09/27/2016      Page: 2 of 4


filed after a jury convicted her of conspiracy to possess with intent to distribute

methamphetamine. She contends the district court erred in denying her claim that

one of her trial lawyers rendered ineffective assistance. She also contends the

district court erred in failing to address claims she raised about another one of her

trial lawyers. For the reasons that follow, we vacate and remand for further

proceedings.

       Liberally construed, 1 Blackburn’s § 2255 motion raised a number of

ineffective assistance claims regarding her trial and appellate counsel. Blackburn

was represented by three different lawyers leading up to her trial (a fourth,

unrelated to this stage of her § 2255 appeal, represented her on direct appeal). Her

lawyers’ representation did not overlap. Blackburn first was represented by Fred

Tiemann, against whom she raised no claims in her § 2255 motion. Next, she was

represented by Paul Murray, and finally, by Thomas Haas. In her § 2255 motion,

although Blackburn did not name Murray and Haas, she referred when asserting

her ineffective assistance of counsel claims to both her “trial counsel” and “former

counsel.” In her briefing on the § 2255 motion, Blackburn named Murray and

Haas, described their roles in representing her, and claimed that both rendered

ineffective assistance.



       1
       We hold pro se pleadings to a less stringent standard than counseled pleadings. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                              2
               Case: 15-10670     Date Filed: 09/27/2016    Page: 3 of 4


      The district court referred Blackburn’s § 2255 motion to a magistrate judge.

The magistrate judge acknowledged that Blackburn had asserted claims against

both Murray and Haas, but failed to address her claims against Haas. The

magistrate judge recommended that the district court deny Blackburn’s motion.

Blackburn objected to the recommendation, asserting that the magistrate judge

failed to address her claims that Haas rendered ineffective assistance during his

tenure as her counsel. The district court summarily overruled Blackburn’s

objections, adopted the magistrate judge’s recommendation, and denied

Blackburn’s motion.

      This Court granted Blackburn a certificate of appealability on, as relevant

here, whether the district court erred under Clisby v. Jones, 960 F.2d 925 (11th Cir.

1992) (en banc), in overlooking Blackburn’s claims that Haas rendered ineffective

assistance by: (1) failing to discuss with her the government’s plea offer and

inform her of the benefits of accepting it; (2) failing to inform her of the potential

results of proceeding to trial rather than pleading guilty, even assuming Haas

lacked access to the government’s plea offer; and (3) wrongly advising her that she

could not be convicted of conspiracy to possess with intent to distribute

methamphetamine.

      A district court must resolve all of a habeas petitioner’s claims for relief,

regardless of whether relief is granted or denied. Clisby, 960 F.2d at 935-36; see


                                           3
                Case: 15-10670       Date Filed: 09/27/2016      Page: 4 of 4


also Rhode v. United States, 583 F.3d 1289, 1291 (11th Cir. 2009) (holding that

Clisby, which addressed a 28 U.S.C. § 2254 petition for a writ of habeas corpus,

applies equally to § 2255 proceedings). When a district court fails to address all of

a petitioner’s claims, we “will vacate the . . . judgment without prejudice and

remand the case for consideration of all remaining claims.” Clisby, 960 F.2d at

938.

       Neither the magistrate judge nor the district court addressed Blackburn’s

claims regarding Haas’s representation of her leading up to her trial. For this

reason, Clisby dictates that we vacate without prejudice the judgment of the district

court and remand the case for consideration of Blackburn’s claims for relief listed

above.2

       VACATED AND REMANDED.




       2
         We accordingly do not address Blackburn’s arguments regarding the district court’s
denial of her claims against Murray on the merits.

                                               4